DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments have been fully considered.
	Applicant argues that the prior art does not teach “performing motion synthesis of a build layer or determining a build accuracy for each extrusion tip of a plurality of extrusion tips, as claimed” (Remarks Pg. 4)
	Examiner does not find this persuasive because Ryan shows multiple extrusion tips in Fig. 2 and states that “In case multiple extruders are used, instructions for feeding the material, specifying the extruder temperature, and the like can include multiple instructions associated with multiple extruders.” [P0032]; and that “fill instructions included in the G-code generated in block 504 can be recomputed, such as recomputed recursively, based on the rotation angle data and flow modifications” [P0034].
The term “flow modifications” would be understood to include the selection of a different sized extrusion tip since Ryan specifically explains that the extrusion tip affects the flow (Fig 2 and [P0026]). Thus, recursively computing the fill instructions when multiple extruders are present reads on the claimed limitation.
Furthermore, the new “motion synthesis” limitation is understood to mean that the process is modeled and optimized. However, since Ryan is directed to selecting a nozzle with improved flow and accuracy such that a wide bead can be deposited while also providing sharp features (see Fig. 4), the general conditions of a claim are disclosed in the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-4, 7-8, 10, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US 20170173884 A1) in view of Page (US 20150367576 A1) and further in view of Church (US 20160031159 A1).
In reference to claim 1, Ryan discloses a method of depositing a material with an extrusion tip of an additive manufacturing machine, the method comprising: 
translating the extrusion tip relative to a build platform; 
rotating the extrusion tip about a central axis of a nozzle of the extrusion tip relative to the build platform; and 

    PNG
    media_image1.png
    897
    1528
    media_image1.png
    Greyscale

(See Fig 2 and 4, portion shown above.
“printing system includes an extruder with a rotating nozzle having a variable-size opening. The opening can be a non-circular opening configured to deposit wide ribbons of material with fine edge control for detailed shapes and sharp corners. During operation, the extruder can be rotated to accurately trace a path along which the material is deposited thereby reducing the number of passes needed to generate an object, such as a 3D object” [Abstract]
and “rotation or R axis for rotating the extruder” [P0034], which in view of Fig 3-4, rotating the extrusion tip about a central axis of a nozzle of the extrusion tip relative to the build platform as claimed)
...
	Ryan does not disclose tilting the extrusion tip relative to the build platform and/or tilting the build platform relative to the extrusion tip.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, improved apparatus for non-planar 3d printing (“non-planar manner” [P0139] and “deposit materials into tighter spaces than would be otherwise possible without making such angle re-adjustments” [P0083]), Page discloses similar system wherein the system is used by tilting the extrusion tip relative to the build platform and/or tilting the build platform relative to the extrusion tip (See Figs 2, 3, 5, 9, 12, 25, portion shown below).


    PNG
    media_image2.png
    141
    326
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    301
    204
    media_image3.png
    Greyscale

The combination would be achievable by integrating the feature of tilting the nozzle into the method.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method to further comprise tilting the extrusion tip relative to the build platform and/or tilting the build platform relative to the extrusion tip.
A person having ordinary skill in the art would have been specifically motivated to integrate the feature of tilting the nozzle into the method because Page explains that this would provide the benefit of  allowing “the nozzle, by changing its angular orientation to avoid making contact, could deposit materials into tighter spaces than would be otherwise possible without making such angle re-adjustments” [P0083]; and/or in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	Ryan further teaches that the “opening can be a non-circular opening configured to deposit wide ribbons of material with fine edge control for detailed shapes and sharp corners” (Abstract). See element 220 in Fig 2.
	However, Ryan does not teach wherein the extrusion tip has an elliptical geometry having a semi-major axis of a first width and a semi-minor axis of a second width less than the first width, wherein rotating the extrusion tip modifies the width of the extruded material in the translated direction.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, methods of depositing a material with an extrusion tip of an additive manufacturing machine includes translating the extrusion tip relative to a build platform (Abstract and Figures) , Church discloses a “new design changes from a circular nozzle duct for extrusion to an oval or a slot shaped duct for extrusion. This allows for larger surface coverage per pass thus reducing the number of passes and increasing the build speeds.” [0055] and see [0020])
The combination would be achievable by integrating the oval shaped extrusion tip of Church in to the method.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the extrusion tip has an elliptical geometry having a semi-major axis of a first width and a semi-minor axis of a second width less than the first width, wherein rotating the extrusion tip modifies the width of the extruded material in the translated direction.
A person having ordinary skill in the art would have been specifically motivated to integrate the oval shaped extrusion tip of Church in to the method in order to allow “for larger surface coverage per pass thus reducing the number of passes and increasing the build speeds.” [0055] and see [0020]; and to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or apply a teaching, suggestion, or motivation that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Regarding the “…motion synthesis… selecting the extrusion tip of the plurality of extrusion tips that results in the greatest build accuracy” limitation, Ryan shows multiple extrusion tips in Fig. 2 and states that “In case multiple extruders are used, instructions for feeding the material, specifying the extruder temperature, and the like can include multiple instructions associated with multiple extruders.” [P0032]; and that “fill instructions included in the G-code generated in block 504 can be recomputed, such as recomputed recursively, based on the rotation angle data and flow modifications” [P0034].
The term “flow modifications” would be understood to include the selection of a different sized extrusion tip since Ryan specifically explains that the a smaller extrusion tip has a smaller flow (Fig 2 and [P0026]). Thus, recursively computing the fill instructions when multiple extruders are present reads on the claimed limitation.
Furthermore, the new “motion synthesis” limitation is understood to mean that the process is modeled and optimized. However, since Ryan is directed to selecting a nozzle with improved flow and accuracy such that a wide bead can be deposited while also providing sharp features (see Fig. 4), the general conditions of a claim are disclosed in the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
In reference to claim 2, 4, 7, 10, see Page at Figs 2, 3, 9, 12, 25.
In reference to claim 3, see Church at [0055] and [0020]
In reference to claim 8, Page teaches “add matrix material and fiber material in non-planar layers to build the object” [0012]. Page suggests that that the build platform can be modified with additional structures and then printed on to the build platform and the additional structure in a non-planar fashion (e.g., see “FIG. 32b shows a transfer process … where a part can be built by the addition of multiple layers … added to the part … a non-planar shape as it is formed over other previously added layers” [0171]).
In reference to claim 21-22, Page teaches that material can be deposited into tighter space by rotating the nozzle (“the nozzle 504 can, by rotating in a clockwise direction to avoid hitting the base, deposit material closer to the intersection between the object and the base” [0083] and “a non-vertical rotation axis (in this case a horizontal axis) located close to the exit orifice, can allow the nozzle to fit into tight spaces while still articulating, for example to deposit material on the inside of cavities in parts” [0104])
Page generally explains that “translation and rotation axes are also possible to create 6, 7, 8, or more axes of motion and to allow the fabrication of a wide range of part shapes” [0091].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20050278928 A1 teaches that multiple nozzles with different geometries can be optimized (“design is also simulated and numerically optimized (for example by providing wider or more numerous nozzles (34) at the necessary points)” [P0117])
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS R KRASNOW/Examiner, Art Unit 1744